DETAILED ACTION
Claims 1-19 filed September 15th 2021 are pending in the current rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The amendment filed September 15th 2021 to claim 19 resolve the prior claim objection, thus the claim objection is withdrawn. 
The Examiner thanks the Applicant for clarifying the language in claim 10 and the claim objection pertaining to claim 10 is withdrawn. 

Response to Arguments
Applicant's arguments filed September 19th 2021 have been fully considered but they are not persuasive. The applicant asserts that it would not have been obvious to combine the teachings of Alameh et al. (US2010/0297946) with Forlines (US2014/0340351). More specifically, the argument asserts it would not have been obvious to combine the user of waveguides to guide the optical signals emitted by Alameh. The Examiner must respectfully disagree. Paragraph 24 of Alameh states: “Although various types of components can be employed as the sensing assemblies 106, 108, in this embodiment both of the sensing assemblies 106, 108 are pyramid-type sensing assemblies as disclosed in pending U.S.  patent application Ser.  No. 12/471,062 entitled "Sensing Assembly for Mobile Device" and filed on May 22, 2009, which is hereby incorporated by reference herein.” (patent application 12/471,062 shall hereinafter be referred to as ‘062) The ‘062 reference teaches a plurality of sensor . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US2010/0297946) in view of Forlines (US2014/0340351) in view of Stafford et al. (US2015/0258431)

 	Consider claim 1, where Alameh teaches a sensing system, comprising: a transmitter adapted to transmit a plurality of orthogonal signals, wherein each signal transmitted is orthogonal to each other signal transmitted; (See Alameh paragraph 18 where Alameh teaches a device that includes an infrared transmitter that utilizes orthogonal coding which allows for the proximity detection signals to happen at the same time.) an emission device adapted to emit the transmitted signals; (See Alameh paragraph 25 where the signals are emitted via a photo-light emitting diodes or photo transmitters) at least one receiver adapted to receive the plurality of orthogonal signals; (See Alameh paragraph 18 where Alameh teaches a device that includes an infrared receiver that utilizes orthogonal coding which allows for the proximity detection signals to happen at the same time.) and a signal processor operably connected to the receiver, wherein the signal processor is adapted to make measurements associated with at least one of the plurality of orthogonal signals received by the at least one receiver, wherein the measurements correlate with movement. (See Alameh paragraph 20-21 where the signal is received and then the processor can determine the presence and movement of an object)
	Alameh teaches orthogonal signals, however Alameh does not explicitly teach a shifter operably connected to the transmitter and adapted to modulate at least some of the plurality of orthogonal signals transmitted from the transmitter. However, in the analogous field of endeavor of input noise reduction Forlines teaches a shifter operably connected to the transmitter and adapted to modulate at least some of the plurality of orthogonal signals transmitted from the transmitter. (See Forlines paragraphs 42-43, 67-70, 160-163, where Forlines teaches that touch sensors can employ frequency division multiplexing or binary phase shift keying in order to shift and modulate the frequencies being transmitted.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification in order to utilize a known orthogonal shifting component (as taught by Forlines) to generate the orthogonal signals of Alameh to yield predictable results. 
	Alameh teaches emit, however Alameh does not explicitly teach focus. However in the same field of endeavor of optical inputs, Forlines teaches focus. (See Forlines paragraphs 67-70 where Forlines teaches waveguides to guide the emitted light.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh by providing the waveguides as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of minimizing light leakage to provide more accurate measurements. 
	Alameh teaches movement, however Alameh does not explicitly teach touch events. However, in the analogous field of endeavor of reducing interference in input devices Forlines teaches touch events. (See Forlines paragraph 67-70 where a multi-touch detection technique of an optical embodiment is discussed) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s arrangement of photo transmitters and receivers in the manner taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing more granular data about user movements. 
 	Alameh teaches receivers, however Alameh does not explicitly teach a wide view receiver. However, in the same field of endeavor of optical input devices Stafford teaches a wide view receiver. (See Stafford paragraph 12 where the devices have wide angle lenses for a wide field of view.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh by placing wide angle lenses in front of the receivers. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of needed fewer cameras thereby saving costs. 

 	Consider claim 2, where Alameh in view of Forlines in view of Stafford teaches the sensing system of claim 1, wherein the shifter is adapted to modulate amplitude of each of the plurality of orthogonal signals. (See Forlines paragraphs 183, where Forlines teaches that the frequency or amplitude property of the signal can be changed (i.e. modulated).) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter 

 	Consider claim 3, where Alameh in view of Forlines teaches the sensing system of claim 1, wherein the shifter is adapted to modulate phase of each of the plurality of orthogonal signals. (See Forlines paragraphs 42-43, 67-70, 160-163, where Forlines teaches that touch sensors can employ frequency division multiplexing or binary phase shift keying in order to shift and modulate the frequencies being transmitted.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification in order to utilize a known orthogonal shifting component (as taught by Forlines) to generate the orthogonal signals of Alameh to yield predictable results.

 	Consider claim 4, where Alameh in view of Forlines in view of Stafford teaches the sensing system of claim 1, wherein the shifter is adapted to modulate phase and amplitude of each of the plurality of orthogonal signals. (See Forlines paragraphs 183, where Forlines teaches that the frequency or amplitude property of the signal can be changed (i.e. modulated).) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification in order to utilize a known orthogonal shifting component (as taught by Forlines) to generate the orthogonal signals of Alameh to yield predictable results.

 (See Alameh paragraph 18 where Alameh teaches a first and second device that includes an infrared transmitter that utilizes orthogonal coding which allows for the proximity detection signals to happen at the same time.)

 	Consider claim 6, where Alameh in view of Forlines in view of Stafford teaches the sensing    system of claim 1, wherein at least one of the transmitter and the wide view receiver is adapted to be worn on a wrist. (See Stafford paragraph 11, 16 where the devices are worn on the left and right wrists.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh by wearing the infrared transmitters on the wrist as taught by Stafford. One of ordinary skill in the art would have been motivated to place the sensor assembly on the wrist for the advantage of/ benefit of detection of movement relative to the wrist.  

 	Consider claim 7, where Alameh in view of Forlines in view of Stafford teaches the sensing system of claim 1, wherein at least one of the plurality of orthogonal signals is in a first frequency range and at least one other of the plurality of orthogonal signals is in at least one other frequency range. (See Forlines paragraphs 31-34 where Forlines teaches a list of frequencies that are spaced apart such that the receivers can distinguish between the frequencies used.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification in order to utilize a known orthogonal shifting component (as taught by Forlines) to generate the orthogonal signals of Alameh to yield predictable results.

 (See Stafford paragraphs 11- 12 where the left wrist device and the right wrist device have wide angle lenses for a wide field of view.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh by placing wide angle lenses in front of the receivers. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of needed fewer cameras thereby saving costs.

 	Consider claim 9, where Alameh in view of Forlines in view of Stafford teaches the sensing    system of claim 8, further comprising another emission device. (See Alameh paragraph 18 where Alameh teaches a first and second device that includes an infrared transmitter that utilizes orthogonal coding which allows for the proximity detection signals to happen at the same time.)

 	Consider claim 10, where Alameh teaches a method of producing measurements reflective of movement comprising: transmitting a plurality of orthogonal signals; modulating each of the transmitted plurality of orthogonal signals; emitting each of the modulated plurality of orthogonal signals; (See Alameh paragraph 18 where Alameh teaches a device that includes an infrared transmitter that utilizes orthogonal coding (i.e. modulating the signal) which allows for the proximity detection signals to happen at the same time.) receiving at least one of the modulated plurality of frequency orthogonal signals at at least one receiver after the at least one of the modulated plurality of frequency orthogonal signals interacts with an object; (See Alameh paragraph 18 where Alameh teaches a device that includes an infrared receiver that utilizes orthogonal coding which allows for the proximity detection signals to happen at the same time.)  and measuring the received at least one of  (See Alameh paragraph 20-21 where the signal is received and then the processor can determine the presence and movement of an object)
		Alameh teaches emit, however Alameh does not explicitly teach focus. However in the same field of endeavor of optical inputs, Forlines teaches focus. (See Forlines paragraphs 67-70 where Forlines teaches waveguides to guide the emitted light.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh by providing the waveguides as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of minimizing light leakage to provide more accurate measurements. 
	Alameh teaches receivers, however Alameh does not explicitly teach a wide view receiver. However, in the same field of endeavor of optical input devices Stafford teaches a wide view receiver. (See Stafford paragraph 12 where the devices have wide angle lenses for a wide field of view.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh by placing wide angle lenses in front of the receivers. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of needed fewer cameras thereby saving costs. 

 	Consider claim 11, where Alameh in view of Forlines in view of Stafford teaches the method of claim 10, wherein modulating comprises modulating the amplitude of each of the plurality of orthogonal signals. (See Forlines paragraphs 183, where Forlines teaches that the frequency or amplitude property of the signal can be changed (i.e. modulated).) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification in order to utilize a known orthogonal shifting component (as taught by Forlines) to generate the orthogonal signals of Alameh to yield predictable results.

 	Consider claim 12, where Alameh in view of Forlines in view of Stafford teaches the method of claim 10, wherein modulating comprises modulating the phase of each of the plurality of orthogonal signals. (See Forlines paragraphs 42-43, 67-70, 160-163, where Forlines teaches that touch sensors can employ frequency division multiplexing or binary phase shift keying in order to shift and modulate the frequencies being transmitted.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification in order to utilize a known orthogonal shifting component (as taught by Forlines) to generate the orthogonal signals of Alameh to yield predictable results.

 	Consider claim 13, where Alameh in view of Forlines in view of Stafford teaches the method of claim 10, wherein modulating comprises modulating phase and amplitude of each of the plurality of orthogonal signals. (See Forlines paragraphs 183, where Forlines teaches that the frequency or amplitude property of the signal can be changed (i.e. modulated).) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification in order to utilize a known orthogonal shifting component (as taught by Forlines) to generate the orthogonal signals of Alameh to yield predictable results.

 	Consider claim 14, where Alameh in view of Forlines in view of Stafford teaches the method of claim 10, wherein at least one of the plurality of orthogonal signals is transmitted in a first frequency range and at least one other of the plurality of orthogonal signals is transmitted in at least one other frequency range. (See Forlines paragraphs 31-34 where Forlines teaches a list of frequencies that are spaced apart such that the receivers can distinguish between the frequencies used.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter as taught by Forlines. One of ordinary skill in the art would have been motivated to perform the modification in order to utilize a known orthogonal shifting component (as taught by Forlines) to generate the orthogonal signals of Alameh to yield predictable results.

 	Consider claim 15, where Alameh in view of Forlines teaches the method of claim 10, wherein there is more than one emission device. (See Alameh paragraph 18 where Alameh teaches a first and second device that includes an infrared transmitter that utilizes orthogonal coding which allows for the proximity detection signals to happen at the same time.)

 	Consider claim 16, where Alameh in view of Forlines in view of Stafford teaches the method of claim 10, wherein at least one of the emission devices or the wide view receiver is adapted to be worn on a wrist. (See Stafford paragraph 11, 16 where the devices are worn on the left and right wrists.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh by wearing the infrared transmitters on the wrist as taught by Stafford. One of ordinary skill in the art would have been motivated to place the sensor assembly on the wrist for the advantage of/ benefit of detection of movement relative to the wrist.  

 	Consider claim 17, where Alameh in view of Forlines in view of Stafford teaches the method of claim 10, wherein the plurality of the orthogonal signals are transmitted in an optical range. (See Forlines paragraphs 67-70, where Forlines teaches optical signals in the visible, infrared, or ultraviolet region.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Alameh’s orthogonal signal generator with a shifter as taught by Forlines. One of ordinary skill in the art would 

 	Consider claim 18, where Alameh in view of Forlines in view of Stafford teaches the method of claim 10, wherein there is more than one wide view receiver. (See Stafford paragraphs 11- 12 where the left wrist device and the right wrist device have wide angle lenses for a wide field of view.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh by placing wide angle lenses in front of the receivers. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of needed fewer cameras thereby saving costs.

 	Consider claim 19, where Alameh in view of Forlines in view of Stafford teaches the method of claim 10, wherein there is more than one wide view receiver and more than one plurality of orthogonal signals transmitted s. (See Stafford paragraphs 11- 12 where the left wrist device and the right wrist device have wide angle lenses for a wide field of view.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh by placing wide angle lenses in front of the receivers. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of needed fewer cameras thereby saving costs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624